DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, in the reply filed on 12/17/2021 is acknowledged.
Claims 4-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Burckhardt et al. (US 2014/0107313 A1).
Regarding claim 1, Burckhardt teaches a phenalkamine, also known as a Mannich base, which constitutes a reaction product of a Mannich reaction of cardanol with formaldehyde and a polyamine [0035], Burckhardt teaches that the phenalkamine is [0035] a polyamine [0023] and that the polyamine [0023] is optionally 4-aminomethyl-1,8-octane diamine [0025], which suggests selecting Burckhardt’s 4-aminomethyl-1,8-octane diamine as Burckhardt’s polyamine that is reacted with Burckhardt’s cardanol and formaldehyde to produce Burckhardt’s phenalkamine, which would read on a 
Burckhardt does not teach a specific embodiment of a phenalkamine represented by the structure of formula (IV) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Burckhardt’s 4-aminomethyl-1,8-octane diamine as Burckhardt’s polyamine that is reacted with Burckhardt’s cardanol and formaldehyde to produce Burckhardt’s phenalkamine, which would read on a phenalkamine represented by the structure of formula (IV) wherein n = 0, 2, 4, or 6, wherein R = H, and wherein each of A, B, C, D, and E = H or a group with the structure of formula (V) wherein n = 0, 2, 4, or 6, wherein, independently, R = H, provided that at least two substituents selected from A, B, C, D, and E are H, and bonding occurs via the asterisk as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a phenalkamine with a similar ability to be used in a hardener for hardening of epoxy resins because Burckhardt teaches that the phenalkamine, also known as a Mannich base, which constitutes a reaction product of a Mannich reaction of cardanol with formaldehyde and a polyamine, is [0035] a polyamine [0023], that the polyamine is used in a hardener for hardening of epoxy resins [0022], and that the polyamine [0023] is optionally 4-aminomethyl-1,8-octane diamine [0025]. Examples of rationales that may support a 
Regarding claim 2, Burckhardt teaches that the phenalkamine [0035] is a polyamine [0023] that is present in a hardener for the hardening of epoxy resins [0021], which reads on a curing agent composition comprising the phenalkamine according to claim 1 as claimed.
Regarding claim 3, Burckhardt teaches that the hardener further comprises an amine of a formula [0021] that is 
    PNG
    media_image1.png
    115
    642
    media_image1.png
    Greyscale
 [0008], which reads on the curing agent composition of claim 2 further comprising an additional amine having at least two amine functionalities as claimed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767